DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the claim recites “the device” in line 2 (twice) and in line 3. While it is clear that “the device” in claim 22 references the “external device” recited in base claim 14, the same terminology should be used throughout the claims to reference the same elements. Examiners suggests amending recitations of “the device” in claim 22 to “the external device” for consistency.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “homing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the claimed “homing device” is given in at least Figure 4 of the application.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim recites the limitation "the delivery zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, the claim depends from claim 8 and is therefore rejected for the same reason as claim 8 above, as claim 9 does not cure the deficiencies of claim 8 noted above. 
Furthermore, the claim recites the limitations “the moveable base” and "the delivery zone" in line 1 and “the storage zone” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimchi et al. (United States Patent Application Publication No. US 2015/0120094 A1) [hereinafter “Kimchi”].

Regarding claim 1, Kimchi discloses a system (environment 500; see Figure 5) comprising:
a lockable container having a locking mechanism (secure delivery location 400 and/or storage compartment modules 403-409 and 457; locking mechanism 469); the container having an open position and a closed position (see at least [0086]);
a homing device (control station 401) configured to generate a beacon, the homing device being in proximity to the container and in communication with the locking mechanism, wherein the locking mechanism is activated or deactivated when a verification signal is received by the homing device (see [0067]-[0086]). 

Regarding claim 2, Kimchi further discloses the verification signal is generated by a remote device (see [0067]-[0086]).

Regarding claim 3, Kimchi further discloses the verification signal is generated by a drone (UAV 200; see [0067]-[0086]).

Regarding claim 4, Kimchi further discloses the drone is an aerial drone (UAV 200; see Figure 2). 

Regarding claim 5, Kimchi further discloses the verification signal is generated in response to receipt of the beacon (see [0067]-[0086]). 

Regarding claim 6, Kimchi further discloses a moveable base configured to hold the container (see [0069]-[0081]). 

Regarding claim 7, Kimchi further discloses the moveable base is moved between a storage zone and a delivery zone based on a command from the homing device (see [0069]-[0081]).

Regarding claim 8, Kimchi further discloses the verification signal is generated by a drone and the homing device provides guidance for the drone to the delivery zone (see [0067]-[0070]). 

Regarding claim 9, Kimchi further discloses the moveable base is moved from the delivery zone to the storage zone after interacting with the drone (see [0069]-[0081]). 

Regarding claim 10, Kimchi further discloses the container is configured to hold a parcel (see at least [0069], wherein the secure delivery location/storage compartment module holds container 480). 

Regarding claim 11, Kimchi further discloses the homing device is formed integral to the locking mechanism (see Figure 4). 

Regarding claim 12, Kimchi further discloses the verification signal is generated by a remote device (see [0067]-[0086]). 

Regarding claim 13, Kimchi further discloses the remote device is a hand-held device (portable device 600). 

Regarding claim 14, Kimchi discloses an apparatus comprising:
a lockable container (storage compartment modules 403-409 and 457);
an input/output interface (user interface 411); and
a processor coupled to the input-output interface wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations (control station 401; see [0110]-[0111]) comprising:
generating a beacon signal (see [0067]-[0076]);
receiving a verification signal from an external device (see [0067]-[0086]); 
activating or deactivating a locking mechanism associated with the lockable container based on the receiving step (see [0067]-[0086]). 

Regarding claim 15, Kimchi further discloses a mobility system connected to the container and wherein the operations further comprise commanding the mobility system to move the container between a storage zone and a delivery zone (see [0069]-[0081]). 

Regarding claim 19, Kimchi further discloses the external device is associated with a drone (see [0067]-[0086]; UAV 200).

Regarding claim 20, Kimchi further discloses the drone is an aerial drone (UAV 200; see Figure 2). 

Regarding claim 21, Kimchi further discloses the external device is a hand-held device (portable device 600). 

Regarding claim 22, Kimchi further discloses the operations further comprise determining whether the device is authorized to access the container and if the device is authorized to access the container, then activating or deactivating the locking mechanism and if the device is not authorized to access the container, then the activating or deactivating step is not performed (see [0067]-[0086]). 

Regarding claim 23, Kimchi further discloses the operations further comprise providing guidance to the external device when in proximity to the apparatus (see [0067]-[0070]). 

Regarding claim 24, Kimchi discloses a method comprising:
generating a beacon by a device in proximity to a container having a locking mechanism (see [0067]-[0076]; control station 401, secure delivery location 400 and/or storage compartment modules 403-409 and 457; locking mechanism 469);
receiving a verification signal by the device in response to the generating step (see [0067]-[0086]); 
activating or deactivating the locking mechanism based on the receiving step, wherein the deactivating step provides access to an interior of a container and the activating step prevents access to the interior of the container (see [0067]-[0086]). 

Regarding claim 25, Kimchi further discloses commanding the container to move between a delivery zone and a storage zone (see [0069]-[0081]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi in view of Srinivasan (United States Patent Application Publication No. US 2015/0248640 A1).

Regarding claim 16, Kimchi does not expressly teach the operations further comprise determining a delivery zone and communicating a location of the delivery zone to the external device. 
Srinivasan also generally teaches an apparatus for drone delivery of products (see Abstract). Similar to the teachings of Kimchi (see [0067]-[0086] of Kimchi), Srinivasan teaches when the drone 196 enters a terminal phase of the delivery, the destination transceiver 210 communicates with the drone 196 to guide it to deliver the package (see [0026]-[0029]). Srinivasan teaches the destination transceiver 210 in this process determines the delivery zone location and communicates the location to the drone 196 (see [0026]-[0029]). Srinivasan teaches this allows for the drone to accurately and safely land at the location (see [0026]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kimchi such that the control station 401 of Kimchi determines a delivery zone and communicates a location of the delivery zone to the UAV 200 during delivery, in view of Srinivasan, as Srinivasan teaches this allows the drone to accurately and safely deliver the package ([0026] of Srinivasan). 

Regarding claim 17, the combination of Kimchi and Srinivasan further teaches the operations further comprise receiving a communication from the external device indicating a location of the delivery zone (see [0026]-[0029] of Srinivasan; see also [0070], [0103]-[0104], and [0140]-[0145] of Kimchi).

Regarding claim 18, the combination of Kimchi and Srinivasan, as applied to claim 16 above, teaches the operations further comprise determining an alternative delivery zone and communicating a location of the alternative delivery zone to the external device (see [0037]-[0041]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Walsh et al. (US 10124912 B2) generally teaches: 
A landing pad receives and stores packages delivered from an aerial vehicle are awaiting pickup from an aerial vehicle. The landing pad can be placed outside of a window and can contain a transmitter for sending out an identification signal via radio frequency to aid aerial vehicles in finding the landing pad. The landing pad contains a landing platform with a trapdoor that leads to a storage compartment. The trapdoor can be configured to only open when it receives a signal from an authorized aerial vehicle. The storage compartment can be accessed via a storage compartment door which can contain a locking mechanism. The storage compartment can be climate controlled. The landing pad can also have a transmitter that emits sounds to discourage animals from nesting on or near the landing pad. The landing pad can also include a solar power generator as a source of electrical energy.

Koster (US 2015/0175276 A1) generally teaches:
An unmanned aerial vehicle (UAV) delivery apparatus is provided. The UAV delivery apparatus may include at least a pole and a landing platform. The pole of the present invention may have an extended length with a bottom end and a top end. The bottom end is securable to a surface to support the pole in an upright position. The landing pad of the present invention is attached to the top end of the pole and includes a substantially flat upper surface. The upper surface is sized to receive a package from a UAV.

Sisko (US 2015/0158599 A1) generally teaches: 
A delivery support system accommodates and supports the delivery of packages, parcels and other items via an unmanned aerial vehicle. The system includes components to appropriately position a landing platform at a position and orientation that is away from general traffic areas and thus minimizes the potential for interaction with, and injury to individuals what may be in the area. The system further includes handling accommodations to cause delivered items to be transferred to a location readily accessible by an individual or person. The platform further includes systems to communicate with the unmanned aerial vehicle to aid in the delivery operations, and to confirm appropriate delivery of items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669